internal_revenue_service number release date u i l department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-104116-03 date apr legend taxpayer project date x y z dear this letter responds to your letter dated date submitted on behalf of taxpayer requesting an extension of time to make an election under sec_42 of the internal_revenue_code pursuant to sec_301_9100-1 of the procedure and administration regulations according to the information submitted taxpayer a limited_partnership received an allocation of sec_42 low-income_housing_credit for project in x taxpayer placed the project in service in y taxpayer inadvertently failed to make a proper election for plr-104116-03 project under sec_42 for the taxable_year ending on date to begin the credit_period in z sec_42 defines the credit_period of any building as the period of taxable years beginning with the taxable_year in which the building is placed_in_service or at the taxpayer’s irrevocable election the succeeding taxable_year but in either case only if the building is a qualified low income building at the close of the first year of the credit_period sec_301_9100-8 provides that the election under sec_42 generally must be made for the taxable_year in which the project is placed_in_service or the succeeding taxable_year if the sec_42 election is made to defer the start of the credit_period and must be made in the certification required to be filed pursuant to sec_42 and sec_301_9100-8 provides that the election under sec_42 is irrevocable sec_42 provides that following the close of the first taxable_year in the credit_period with respect to any qualified_low-income_building the taxpayer shall certify to the secretary at such time and in such form and in such manner as the secretary prescribes such other information as the secretary may require in the case of a failure to make the certification required by the preceding sentence on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not to willful neglect no credit shall be allowable by reason of sec_42 with respect to such building for any taxable_year ending before such certification is made under sec_1_42-1t a taxpayer is required to complete the form_8609 low_income_housing_credit allocation certification on which a housing_credit_agency made the applicable housing_credit allocation and submit a copy of such form_8609 with its federal_income_tax return for each year in the compliance_period sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-104116-03 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in the instant case based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted an extension of time to make the election under sec_42 for the project by filing within days from the date of this letter for all open taxable years an amended form_8609 that includes the intended election the amended form_8609 is to be filed with the service_center where taxpayer’s return is filed in addition a copy of this letter along with a copy of the form_8609 should be sent to the area director compliance a copy of this letter is enclosed for this purpose by making the election for the project under sec_42 taxpayer is electing to begin the credit_period in calendar_year z accordingly taxpayer must amend it’s calendar_year y and z returns including the schedule k-1’s of its partners as is necessary to reflect the proper amount of sec_42 credits no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether taxpayer’s low-income_housing project otherwise qualifies for the low-income_housing tax_credit under sec_42 this ruling is directed only at the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file the original of this letter is being sent to you as taxpayer’s authorized representative and a copy is being sent to taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes plr-104116-03 cc
